Citation Nr: 1236024	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  07-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

Entitlement to an evaluation in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD) for the periods prior to August 26, 2008 and from December 1, 2008 to January 28, 2009, to include entitlement to temporary total evaluations, under 38 C.F.R. § 4.29, for hospital treatment in excess of 21 days for a service-connected disability during the periods of June 22, 2008 to June 24, 2008 and July 25, 2008 to July 31, 2008.  




REPRESENTATION

Veteran represented by:	David F. Bander, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran's attorney


FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1994, from February 2003 to February 2004, and from January 2005 to June 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2008, August 2008, December 2008 and April 2009 rating decisions of the RO.  

In the July 2008 rating decision, the RO granted an increased evaluation for the PTSD from 30 percent to 70 percent, effective on April 28, 2008.  

In the August 2008 rating decision, the RO denied entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for service-connected disability.  

In the December 2008 rating decision, the RO assigned a temporary total rating based on hospitalization for the service-connected PTSD for the period beginning on August 26, 2008 to November 30, 2008.  

In the April 2009 rating decision the RO continued the70 percent evaluation for the service-connected PTSD, for the periods prior to August 26, 2008 and beginning on December 1, 2008.  

The Veteran's attorney appeared at a hearing held in April 2012 before the undersigned Veterans Law Judge because the Veteran was unable to attend the proceeding due to a death in the family.  A transcript of this proceeding is associated with the claims file.  

In June 2012, the Board assigned a total rating based on individual unemployability by reason of service-connected disability (TDIU), and remanded the remaining issues to the RO for additional development. 

In July 2012, the RO sent an inquiry to the Veteran, requesting that he clarify whether he still desired to appear for a personal hearing.  Later that month, he cancelled his request for a hearing before the Board.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

In July 2012 the RO effectuated the June 2012 decision of the Board and assigned a TDIU rating, effective on January 28, 2009, the date when it was deemed that the criteria for entitlement had been met.  

The applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet.App. 35 (1993).  

The Veteran has expressed his desire to continue with his claims for an increased evaluation for the service-connected PTSD and for the assignment of temporary total evaluations for hospital treatment in excess of 21 days.  

Therefore, the claim for an evaluation in excess of 70 percent for the service-connected PTSD for the period prior to August 26, 2008 and from December 1, 2008 to January 28, 2009, to include entitlement to temporary total evaluations, under 38 C.F.R. § 4.29, for hospital treatment in excess of 21 days for a service-connected disability during the periods of June 22, 2008 to June 24, 2008 and July 25, 2008 to July 31, 2008, remains on appeal.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a Supplemental Statement of the Case; proceeding with the claim without a remand to the RO is not prejudicial to the Veteran.  


FINDINGS OF FACT

1. The service-connected PTSD is not shown to have required hospitalization in excess of 21 days or resulting convalescence in connection with in-patient treatment rendered from June 22 to June 24, 2008 or from July 25 to July 31, 2008  

2. For the period prior to August 26, 2008 and from December 1, 2008 to January 28, 2009, the service-connected PTSD is not shown to have been manifested by a level of disablement consistent with or even approaching that of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene and disorientation to time or place.  


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating for the service-connected PTSD based hospitalization or convalescence from June 22 to June 24, 2008 and July 25 to July 31, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R §§ 3.159, 4.29 (2011).  

2.  For the period prior to August 26, 2008 and beginning on December 1, 2008 to January 28, 2009, the criteria for the assignment of a rating in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130 including Diagnostic Code (DC) 9400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  

The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  

The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In June 2008 and March 2009 VCAA notice letters the RO informed the Veteran as to the information and evidence required to substantiate his claim.  The RO further notified the Veteran of the information and evidence that he had to submit, and the information and evidence VA would obtain or assist him in obtaining, as well as the criteria for the assignment of effective dates and disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2008 notice letter was issued prior to initial adjudication of the claim in July 2008.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the duty to assist, the claims file contains VA treatment records, and reports of VA examinations.  The Veteran has been afforded a hearing, and a transcript has been associated with the claims file, and he has provided various lay statements in support of his claim.  

Relevant to this appeal, he has been afforded a VA PTSD examination in June 2008.  The June 2008 VA examination is adequate for purposes of adjudication of the Veteran's claim as it contains all required examination findings for application of the rating criteria and clear and sufficient reasoning for the diagnoses rendered and findings and opinions with respect to the nature and severity of the Veteran's psychiatric disability.  

The RO has substantially complied with the Board's June 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this regard, the AMC contacted the Veteran to request if he wished to appear for another hearing to address his appeal.  

All relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.  The notification and assistance requirements of VCAA have been satisfied and the appellant has been provided a meaningful opportunity to participate in development of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  


The Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as in this case, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As noted, the Veteran asserts that he is entitled to a temporary total rating, under the provisions of 38 C.F.R. § 4.29, based on hospital treatment in excess of 21 days for a service-connected disability, during the periods of June 22, 2008 to June 24, 2008 and July 25, 2008 to July 31, 2008.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  38 C.F.R. §  4.29.  

In the Veteran's case, although he was admitted to a VA hospital for psychiatric treatment from June 22, 2008 to June 24, 2008 and from July 25, 2008 to July 31, 2008, he does not claim, nor does the record show that he required hospitalization in excess of 21 days.  

Accordingly, on this record, the Veteran's claim for temporary total ratings based on the periods of in-patient care from June 22 to June 24, 2008 and from July 25 to July 31, 2008, under 38 C.F.R. § 4.29 must be denied.  

Hence, the Board will proceed with addressing the claim for an increased evaluation in excess of 70 percent for the service-connected PTSD.  

The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  

The Veteran's PTSD has been rated under Diagnostic Code 9411 as 70 percent disabling for the periods prior to August 26, 2008, and from December 1, 2008 to January 28, 2009.  Psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  

Regarding GAF scores in this case, scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

During the relevant periods on appeal, the Veteran reports having experienced increased symptoms related to the service-connected PTSD that entitled him to an evaluation higher than 70 percent.  

However, as discussed, these manifestations as reported by him and identified on examination do not even approach those required for the assignment of a 100 percent evaluation under the applicable rating criteria.  

The VA treatment records, dated from 2007 to 2009, show complaints of and treatment for anxiety, depression, increased irritability, intrusive thoughts, nightmares, reexperiencing, suicidal ideation, homicidal ideation, and dysphoric mood.  At various times he denied recurrent suicidal and homicidal ideation, and showed improvement of mood.  

During this period, the Veteran was assigned GAF scores generally ranging from 45 to 65.  These records also reflect the Veteran's acknowledgment that his alcohol intake historically led to his experiencing increased depression and suicidal ideation.  However, the findings showed that he was oriented to time, person, and place; experienced mild paranoia, but no delusions or hallucinations; displayed a linear thought pattern and good judgment; and had intact memory and attention.  

In June 2007, the Veteran underwent a VA PTSD examination and reported working full time as a corrections officer from 1980 to 1990.  He reported leaving this job to join the Marines and obtaining  employment as a police officer after he was separated from service.  He denied taking any time off from work over the previous 12 months because of his psychiatric symptomatology.  

The Veteran complained of having difficulty sleeping, nightmares, and invasive thoughts.  He also reported being afraid of getting hit while driving.  On mental status examination, the examiner observed the Veteran was cooperative, pleasant, and appeared to be reliable in his self- report.  He was neatly dressed and groomed, was not withdrawn or agitated, and there was no evidence of motor retardation or motor abnormalities.  

The Veteran denied any visual, auditory or tactile hallucinations, and was oriented times 4.  The examiner noted there was no evidence of altered level of consciousness, and concentration was unimpaired.  

The Veteran denied experiencing any obsessive thinking or compulsive behaviors.  In describing his mood, he indicated that he was alright while he was working, but when he was not, he had trouble not revisiting his military experiences.  His affect was congruent with his mood, and he denied homicidal or suicidal ideation or history of suicidal or assaultive behaviors.  

The examiner noted there was no evidence of impaired capacity to take care of himself.  His interests and hobbies included motorcycling and jet skiing along with practicing jujitsu.  The Veteran denied symptoms of irritability, mania or panic attacks, but reported being tearful.  He denied having any problems with authority figures or completing everyday work tasks.  He was diagnosed with PTSD and with episodic alcohol abuse, and was assigned a GAF score of 60.  

An April 2008 VA general mental health note indicates that the Veteran denied feeling that his symptoms had interfered with his job performance as a police officer.  However, he did describe a history of plans to kill himself, including at the police gun range, and while playing "Russian Roulette" his home.  He also recounted an incident during which he "woke up holding a gun to his neck" after taking Ambien.  

A statement from the Veteran's friend, dated in June 2008, indicates observations that the Veteran, once a social and active member of his community, became withdrawn, morose and suicidal upon returning from his second tour of duty.  His friend noted that most of his socializing centered on drinking and that he had become a binge drinker.  The friend also described three specific incidents when the Veteran became suicidal and woke up with one of his guns in his hand placed against his head.  

The VA treatment records indicate that the Veteran underwent psychiatric hospitalization from June 22 to June 24, 2008 and from July 25 to July 31, 2008.  Specifically, the VA treatment records, dated from June 22 to June 24, 2008, show that the Veteran was admitted to a VA hospital after his friend and a fellow officer brought him to the emergency room when they became concerned that his homicidal and suicidal ideation worsened after he consumed alcohol.  He was described as chronically angry and reported a plan to shoot himself.  He indicated that his two friends removed weapons from his home and helped him come to the emergency room.  

When interviewed, the Veteran was characterized as being alert, oriented and  irritable and suffering from intrusive thoughts.  It was noted that his hygiene was within normal limits, and that he denied suicidal ideation.  During this time he was assigned a GAF score of 25 due to poor coping due to PTSD.  

In June 2008, at a second VA PTSD examination, the examiner provided a detailed history of the Veteran's VA treatment and hospitalizations.  The examiner noted that a telephone voicemail message from one of the Veteran's friends was forwarded to the examiner prior to the examination indicating that he needed to take a leave of absence from his job.  The friend shared that she was deeply concerned regarding the Veteran's mental state, his homicidal and suicidal ideation, and the fact that she did not believe his was taking his prescribed antidepressants.  

On examination, the Veteran was observed to be casually dressed with good hygiene, and with gross and fine motor skills within normal limits.  The examiner noted that psychomotor activity was somewhat slowed, and rate, volume and articulation of speech were notable for general paucity of speech and somewhat monotone speech.  

The Veteran's affect was characterized as restricted and somewhat flat, and his mood was described as very depressed.  The examiner noted his affect did not show full range; however, it was not mood incongruent or labile and it was content appropriate.  

The Veteran was able to maintain eye contact, and he was described as open and cooperative.  He denied having any changes in his living situation, sickness or death in his family, changes in his relationships, and legal problems since his last VA examination.  

The Veteran described his relationships with his family as "all right."  He reported his occupational history since military discharge was that he had been employed full-time as a police officer for 13 years.  He indicated that he had taken the 50 days off from work over the previous year due to his PTSD, although he characterized his condition differently to his employer.  He reported that he isolated himself from everyone at work and emotionally distanced himself from what he saw while working as a policeman.  

When asked to explain why he believed he deserved an increased evaluation for his PTSD, the Veteran replied that it was the third time that he had thoughts of killing himself over the past year and that had issues with authority due to his PTSD.  He avoided crowds, family parties, and family functions, and took little pleasure in anything.  The examiner noted that the Veteran experienced paranoid ideation at work.  

On mental status examination, the examiner observed the Veteran was well oriented, his level of consciousness was alert, his attention was not impaired during the interview, but was clearly impaired during the mini-mental status testing.  He was able to perform 2 out of 6 of his Serial 7's correctly, and 3 out of 6 of his Serial 3's correctly.  

The examiner noted memory for recent and remote events was intact, thought form was lucid and coherent, and the Veteran was neither tangential nor circumstantial.  Thought content was described as appropriate, and there was no evidence of obsessions, compulsions, ideas of reference, hallucinations, delusions, specific fears, social fears, excessive worry, hypomania, mania, panic attacks or agoraphobia.  However, there was evidence of very severe PTSD symptoms of depressed mood, anhedonia and paranoid ideation.  

The examiner noted that a risk assessment revealed ongoing suicidal ideation and recent inpatient hospitalization for serious suicidal and homicidal ideation.  However, the Veteran denied any intent or plan to hurt the person in question.  There was no evidence of current impaired impulse control apart from binge drinking.  The examiner noted there was evidence of social isolation, and acknowledged that the Veteran's weapons were removed from his home by his friends out of concern for his safety.  The examiner noted insight was intact but judgment was impaired.  

The Veteran reported that he took a shower or bath daily, but had to push himself to maintain his hygiene, particularly when he was feeling depressed.  He reported that he could use the telephone independently, get to places beyond waking distances, grocery shop, and manage his money.  He reported that he was unable to perform housework, handyman work, or laundry because of his depression.  When asked if he had any particular hobbies or interests, the Veteran noted that he enjoyed motorcycle riding, but stated that he did not do anything for fun apart from watching television by himself.  He had the ability to concentrate long enough to sit through a movie and could use a computer for a period of time.  However, he reported having difficulty completing tasks in his everyday household routine.  

The Veteran was diagnosed with severe PTSD, severe major depressive disorder without psychotic features, and episodic alcohol abuse, and was assigned a GAF score of 43.  

The examiner noted the Veteran reported very serious and disabling PTSD symptoms of reexperiencing, avoidance and hyperarousal, as well as very serious and significant depression and active suicidal ideation.  

The examiner observed that the Veteran's assigned GAF score of 45 was meant to reflect a severe degree of impairment in all facets of the Veteran's daily life, including occupationally, socially, and interpersonally.  The examiner noted that the evidence was overwhelming that the Veteran's symptoms of PTSD and depression had significantly increased in severity since the June 2007 VA examination.  

The VA treatment records, dated from July 25 to July 30, 2008, show that the Veteran was again admitted to a VA hospital due to a drug overdose.  These reports indicated that he was acutely intoxicated prior to his admission.  He was brought to the emergency room by a relative after he had been binge drinking for 2 weeks and admitted to having suicidal and homicidal ideation.  

During this time, the Veteran repeatedly denied experiencing episodes of elevated mood, hallucinations or history of delusions and was characterized as being oriented to person, place and time.  His thought pattern was described as linear, coherent, and goal-directed.  It was noted that he had 3 previous suicide attempts and an impaired capacity to care for himself.  He acknowledged assaultive ideation, but denied any intent or plan to pursue it.  His attention, memory and judgment were characterized as fair.  He was diagnosed with PTSD, major depressive disorder and substance abuse, and a GAF of 25 was assigned.  

On July 30, 2008, the Veteran was discharged from the VA hospital when his condition was listed as stable.  He reported feeling much better, denied any depression or anxiety, denied any audio or visual hallucinations, and denied any psychosis.  He was observed to have normal neurovegetative functions.  

The examination findings included those of observations of a fairly groomed appearance and cooperative attitude.  He was noted to be oriented and to have restricted and calm mood and affect.  His thought pattern was described as linear, coherent and goal-directed.  He denied experiencing any delusions or hallucinations, suicidal ideation or assaultive ideation.  His attention, memory and judgment were characterized as fair.   The Veteran was diagnosed with PTSD, major depressive disorder and substance abuse, and was assigned a GAF score of 50.  

The VA treatment records dated in December 2008 showed that the Veteran was cleared to return to his work as a police officer after it was determined that he posed no threat to himself or others.  

A January 26, 2009 VA treatment record reflected that the Veteran reported stable mood without suicidal ideation.  He reported returning back to work at the police department, but being given a desk job.  

On review of the entire record, the Board finds that the Veteran's manifestations including the reports of difficulty in dealing with anger, suicidal ideation and behavior, and occasional homicidal ideation do not serve to establish a disability picture manifested by more than episodes of suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

As noted, the record from this time showed that the Veteran was employed full time.  They also indicated that he was taking Ambien and abusing alcohol, which often impaired his judgment and lead to increased depression, and homicidal and suicidal ideation.  

While the VA examinations identified a trend toward worsening of the PTSD from 2007 to 2008, they clearly do not serve to establish that the service-connected psychiatric disability has been productive of total occupational and social impairment manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or a memory loss for names of close relatives, own occupation or own name.  

While the Veteran did report feeling homicidal and suicidal at times, he also acknowledged that he did not desire to act upon those impulses, particularly when he was sober.  Further, while the June 2008 VA examiner assigned a GAF score of 43, the report fails to establish that the Veteran's PTSD symptoms meet the criteria required for gross impairment of behavior and thought processes indicative of total occupational and social impairment.  

In fact, although the Veteran described some limitations regarding the activities of daily living, he generally reported being able to take care of himself independently of others.  The GAF scores assigned for the period of the appeal are generally indicative of moderate symptomatology, not severe, except for during the two periods of hospitalization when the Veteran admitted to abusing alcohol.  Moreover, the record indicates that he was deemed employable after his hospitalizations, and was recommended to return to work.  

In short, on this record, the Board finds that the evidence does not show a level of total social and industrial inadaptability that would warrant a rating higher than the currently assigned 70 percent rating.  

In reaching the above rating determination, the lay assertions have been taken into account.  As noted, the Veteran and his friend are competent to describe his psychiatric symptoms.  However, they are not found to have the requisite training or educational background to offer competent opinions about the severity of the psychiatric disability.  

Neither the Veteran nor his friend has described symptomatology severe enough to meet the standards for a 100 percent evaluation at any time during the period of the appeal.  In this regard, they had not indicated that the Veteran suffered from any gross impairment of thought or behavior apart from his suicidal tendencies.  

For this reason, the Board must place greater reliance on the findings of the VA examinations and relevant VA treatment records, including the assigned GAF scores, to evaluate the severity of the service-connected psychiatric disability.  

For all the foregoing reasons, the claim for a rating higher than 70 percent for the service-connected PTSD must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this regard, his symptoms do not more closely approximate total occupational and social impairment at any point in the appeals period.  He did not have gross impairment in his thought processes or behavior.  

Throughout the appeal period, the Veteran's thought processes had been described as coherent, with no evidence of delusions or audiovisual hallucinations, and he had not displayed inappropriate behavior.  

Despite his reported desire to harm himself and others, he acknowledged that his alcohol abuse combined with his Ambien use had directly contributed to this.  Once he stopped using them, he ceased to have homicidal and suicidal ideations.  

Further, there is no evidence, he was unable to perform his activities of daily living due to his PTSD at that time.  In fact, in December 2008 he was eventually cleared to return to work after he was no longer considered to be a threat to himself or to others.  

As such, given that an unusual or exceptional disability picture is not presented, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), and consideration of the assignment of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Additionally, the Board has considered whether further "staged" ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not support assigning different percentage disability ratings for the disability on appeal during the periods in question.  

Finally, as noted, the Veteran is in receipt of a TDIU rating, effective on January 28, 2009, the date he satisfied the criteria for entitlement.  This case accordingly does not raise an additional claim for a TDIU rating.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  


ORDER

An increased  rating in excess of 70 percent for the service-connected PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


